DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckhardt et al. (US Pub. 20150355879, hereinafter Beckhardt, publicated on 2015-12-10) in view of Choi et al. (US Pub. 20200275250, hereinafter Choi).
Regarding claim 1, Beckhardt discloses a computing system comprising: at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that, when 
maintaining a playlist of media items for playback by one or more playback devices, wherein the playlist of media items comprises a plurality of time slots designated for [advertisements] (Fig. 6 and [0057][0079]-[0082][0099][0103][0104] “the cloud queue service 606 may maintain playback queues for media playback systems registered with the cloud queue service”); 
receiving, from a first playback device, (i) a first request to play back the playlist of media items and (ii) first operational data corresponding to the first playback device (Fig. 6 and [0119]-[0121] receiving input data indicating a request to access the particular queue from a plurality of devices 610, 620, and 620);
receiving, from a second playback device, (i) a second request to play back the playlist of media items and (ii) second operational data corresponding to the second playback device (Fig. 6 and [0119]-[0121] receiving input data indicating a request to access the particular queue from a plurality of devices 610, 620, and 620; [0165] “a media playback system may play back a cloud queue, perhaps by way of one or more playback devices”);
determining, based on the first operational data corresponding to the first playback device, a first [advertisement] to be provided to the first playback device ([0163]- [0165] “the types of access may be differentiated by their respective authorization (or lack thereof) to control which media item in the cloud queue…a media 
determining, based on the second operational data corresponding to the second playback device, a second [advertisement to be provided to the second playback device ([0163]- [0165] “the types of access may be differentiated by their respective authorization (or lack thereof) to control which media item in the cloud queue…a media playback system may play back a cloud queue, perhaps by way of one or more playback devices”);
based on the first request and the second request, providing one or more media items in the playlist to the first playback device and the second playback device for substantially synchronous playback by the first playback device and the second playback device ([0165] “two or more media playback systems may play back a cloud queue in synchrony”); 
providing the first [advertisement] to the first playback device for playback during the given time slot; and providing the second [advertisement] to the second playback device for playback during the given time slot, such that the second playback device plays the second [advertisement] while the first playback device plays the first advertisement ([0172]-[0174] “the computing system might detect that a first media playback system has been granted a second type of access for a threshold duration of time, and based on such a detection, grant a second media playback system the second type of access and grant the first media playback system the first type of access”).

[advertisement(s)] (Fig. 5 and [0013]-[0020][0143][0176][0236]-[0243] “transmits to a client an advertising message through three advertising channel” based on requesting connection message; [0404] The audio manager may perform an advertisement for the audio channel formation during the collecting period. In this case, the advertising message may include an available service user parameter).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate a media playback system as taught by Beckhardt with a method and apparatus for transmitting an audio signal of advertisement using Bluetooth technology as taught by Choi to provide the differentiated service depending on the user's location by granting the service authority to the device at the specific location for the secure connection (Choi, [0030]).
Regarding claim 2, Beckhardt in view of Choi discloses the computing system of claim 1, and Bwckhardt further discloses:
wherein the first playback device is associated with a first media playback system, and wherein the second playback device is associated with a second media playback system different from the first media playback system (Fig. 6 and [0119]-[0121] receiving input data indicating a request to access the particular queue from a plurality of devices 610, 620, and 620).
Regarding claim 3, Beckhardt in view of Choi discloses the computing system of claim 1, and Bwckhardt further discloses:

Regarding claim 4, Beckhardt in view of Choi discloses the computing system of claim 1, and Bwckhardt further discloses:
wherein the first operational data corresponding to the first playback device comprises an indication of one or more media content sources for which the first playback device has access credentials ([0124][0153][0154] “obtaining an authorization token may involve an entity sending one or more credentials (e.g., a user name and password) to the remote server…”the computing system may receive an indication of a given session, and a request for an authorization token that authenticates an entity for the duration of the given session”).
Regarding claim 5, Beckhardt in view of Choi discloses the computing system of claim 4, and Bwckhardt further discloses:
wherein a given media item in the one or more media items is playable from a given media content source, wherein the indication of one or more media content sources for which the first playback device has access credentials does not include the given media content source, and wherein the first advertisement is for the given media content source ([0153] “Upon determining that the request is authorized, the computing system may send the requested authorization token to the entity. In other words, the computing device may send the authorization token and the access requested”).
Regarding claim 6, Beckhardt in view of Choi discloses the computing system of claim 5, and Bwckhardt further discloses:
wherein the given media item is a limited-access media item that is only playable, separate from the playlist of media items, from the given media content source ([0153][0169] “the computing system may determine whether a received authorization token or credential authorizes an entity to be granted the access requested by the entity. The computing system may grant access (or might not grant access) based on such a determination”).
Regarding claim 7, Beckhardt in view of Choi discloses the computing system of claim 1, and Bwckhardt further discloses: further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the computing system to perform functions comprising: 
while the first playback device plays the first advertisement, causing a computing device that is installed with an application for controlling the first playback device to display, via a user interface of the computing device, a selectable indication corresponding to the first advertisement ([0049][0050][0089][0090][0094][0222] “cloud services are accessed by executing a particular application specific to the cloud service on a computing device”). 
Regarding claim 8, Beckhardt in view of Choi discloses the computing system of claim 1, and Bwckhardt further discloses:
wherein the first playback device is associated with a media playback system, and wherein the first operational data corresponding to the first playback device comprises a name assigned to the first playback device that indicates a location of the 
Regarding claim 9, Beckhardt in view of Choi discloses the computing system of claim 1, and Bwckhardt further discloses:
wherein the first operational data corresponding to the first playback device comprises data indicating a playback history of the first playback device ([0155] “the playback history data may indicate playback history of the media items of the queue during the given session, and based on the received playback history”).
Regarding claim 10, Beckhardt in view of Choi discloses the computing system of claim 1. Bwckhardt does not explicitly teach, however Choi does explicitly teach:
wherein the first playback device includes a network microphone device that is configured for audio detection, and wherein the first operational data corresponding to the first playback device comprises data related to one or more voice commands detected by the first playback device (Choi, [0013][0026] receiving a voice command from at least one device using a Bluetooth technology).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate a media playback system as taught by Beckhardt with the method and system of receiving voice command and recognizing a user as taught by Choi to provide through the transmission and reception of the voice data and the audio data in order to operate device using user authentication (Choi, [0027]).
Regarding claim 11, Beckhardt in view of Choi discloses the computing system of claim 10. Bwckhardt does not explicitly teach, however Choi does explicitly teach:
wherein the data related to the one or more voice commands detected by the first playback device includes an identification of a particular voice profile (Choi, [0435]-[0440] “The user authentication operating profile may manage a protocol for storing user information in a user device by recognizing or authenticating a user”).
Regarding claim 12, Beckhardt in view of Choi discloses the computing system of claim 1, and Bwckhardt further discloses:
wherein the first playback device is associated with a media playback system operating over a data network, and wherein the first operational data corresponding to the first playback device comprises data indicating a network activity level of the data network ([0028][0113] “a host of a cloud queue may restrict entities to one of two or more different levels or types of access”).
Regarding claim 13, Beckhardt in view of Choi discloses the computing system of claim 1, and Bwckhardt further discloses:
wherein the first operational data corresponding to the first playback device comprises data indicating a user input received by the first playback device during playback of a given one of the one or more media items ([0137][0184] “The media playback system may send playback data indicating playback of the particular queue during the session from which the remote queue may determine that playback of the particular queue has satisfied at least one condition for renewal”).
Regarding claim 14, Beckhardt in view of Choi discloses the computing system of claim 13, and Bwckhardt further discloses:

Regarding claims 15-19, Claims 15-19 are the corresponding medium claims to system claims 1, 3, 4, 7, and 8, respectively. Therefore, claims 15-19 are rejected using the same rationale as applied to claims 1, 3, 4, 7, and 8 above.
Regarding claim 20, Claim 20 is the corresponding method claims to system claim 1. Therefore, claim 20 is rejected using the same rationale as applied to claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659